16-3612
     Lin v. Sessions
                                                                                   BIA
                                                                           A099 686 013
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            REENA RAGGI,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   YUN LIN,
14                     Petitioner,
15
16                     v.                                        16-3612
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Gary J. Yerman, New York, NY.
24
25   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
26                                      Attorney General; Briena L.
27                                      Strippoli, Senior Litigation
28                                      Counsel; John M. McAdams, Jr.,
29                                      Trial Attorney, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Yun Lin, a native and citizen of the

6    People’s Republic of China, seeks review of a September 28,

7    2016, decision of the BIA denying her motion to reopen as

8    untimely.    In re Yun Lin, No. A 099 686 013 (B.I.A. Sept.

9    28, 2016).    We assume the parties’ familiarity with the

10   underlying facts and procedural history in this case.

11       The applicable standards of review are well established.

12   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

13   2008).   It is undisputed that Lin’s 2016 motion to reopen

14   was untimely filed more than 6 years after her removal

15   order became final in 2009.    See 8 U.S.C. §

16   1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).     However, this

17   time limitation does not apply if reopening is sought to

18   apply for asylum “based on changed country conditions

19   arising in the country of nationality or the country to

20   which removal has been ordered, if such evidence is

21   material and was not available and would not have been

22   discovered or presented at the previous proceeding.”    8


                                    2
1    U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

2    The BIA did not err in finding that Lin failed to

3    demonstrate worsened repression of Christians or harsher

4    enforcement of the family planning policy.

5          “In determining whether evidence accompanying a motion

6    to reopen demonstrates a material change in country

7    conditions that would justify reopening, [the BIA]

8    compare[s] the evidence of country conditions submitted

9    with the motion to those that existed at the time of the

10   merits hearing below.”   In re S-Y-G-, 24 I. & N. Dec. 247,

11   253 (B.I.A. 2007).   As the BIA found, reports from the U.S.

12   Department of State demonstrate that the Chinese government

13   has viewed unfavorably and mistreated unregistered

14   Christian groups since before Lin’s 2007 hearing.

15   Accordingly, Lin did not meet her burden of showing a

16   material change as needed to excuse her untimely filing.

17   Id.   As to her family planning claim, the birth of Lin’s

18   children in the United States was a change in her personal

19   circumstances, not a change in country conditions as needed

20   to excuse the time limit.   Wei Guang Wang v. BIA, 437 F.3d
21   270, 273 (2d Cir. 2006) (upholding conclusion “that the

22   birth of petitioner’s two children in the United States is


                                   3
1    evidence of . . . changed personal circumstances, as

2    opposed to changed conditions in China.”).   Lin’s country

3    conditions evidence did not establish a material increase

4    in enforcement of China’s family planning policy.   Indeed,

5    Lin acknowledged in her motion to reopen that China had

6    relaxed its strict enforcement of its one-child policy, and

7    much of her evidence explicitly stated that China’s

8    coercive population control apparatus remains unchanged.

9        Contrary to Lin’s assertion, the BIA did not abuse its

10   discretion by according her incomplete country reports

11   limited weight.   Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir.

12   2013) (“We generally defer to the agency’s evaluation of

13   the weight to be afforded an applicant’s documentary

14   evidence.”); see also BIA Practice Manual Ch. 3.3(e) (“When

15   a party relies upon any supporting document, a copy of that

16   document must be provided to the Board and the other

17   party.”).   Moreover, the BIA considered the evidence

18   presented and, as concluded above, reasonably determined

19   that the evidence did not establish a material change in

20   conditions in China.

21       Because the BIA did not abuse its discretion in denying

22   the motion as untimely based on Lin’s failure to establish a


                                   4
1    material change in conditions in China, we need not reach the

2    BIA’s alternative ruling that Lin failed to show her prima

3    facie eligibility for relief.      See INS v. Bagamasbad, 429

4 U.S. 24, 25 (1976) (“As a general rule courts and agencies

5    are not required to make findings on issues the decision of

6    which is unnecessary to the results they reach.”).

7        For the foregoing reasons, the petition for review is

8    DENIED.    As we have completed our review, any stay of removal

9    that the Court previously granted in this petition is VACATED,

10   and any pending motion for a stay of removal in this petition

11   is DISMISSED as moot.    Any pending request for oral argument

12   in this petition is DENIED in accordance with Federal Rule of

13   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

14   34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe,
17                                 Clerk of Court




                                    5